DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is a response to an application filed on 12/08/2021, in which claims 28-29, 31-32, 34-44, 46-47, 49-55, and 57-62 are pending and ready for examination.

Response to Amendment
Claims 28-29, 31-32, 34-44, 46-47, 49-55, and 57-62 are previously presented.

Response to Argument
Applicant's arguments filed 12/08/2021 have been fully considered but they are not persuasive.

With respect to claim 28, the Applicant argues, see Pg. 9-10, that Stout does not teach “ii. for first pixels in the image … estimating distance values at least in part on a basis of distance values in the LIDAR data available for second pixels in the image data that are visually similar to the first pixels” by asserting that Stout is concerned with different imaging modalities, and Stout does not consider visual similarity when estimating distance values because Stout does not use the input of an image sensor in conjunction with the point cloud.
Examiner cannot concur. First, the subject matter in question recites “for first pixels in the image data … estimating distance values … on a basis of distance values … for second pixels in the image data that are visually similar to the first pixels”, where the “visually similar” are overly general qualifier that would possibly encompass all pixels captured by an imaging camera such that all pixels exhibit similar visually effect such as lighting condition, exposure, etc., and such qualifier could also be considered subjective since human perception differs from individual to individual. Thus, the subject matter simply requires estimating distance values for pixels that do not have distance values and corresponds to pixels in image that are show visual similarity as being captured by a camera. In addition, Stout is not only concerned with a range sensor, but also teaches obtaining image data with a camera system. See Col. 6, Ln. 17-29, Col. 7, Ln. 29-43, Col. 8, Ln. 1-20, the autonomous vehicular system is equipped with both a 
With respect to claim 29, the Applicant argues, see Pg 10, that Chang does not teach fusing image data and LIDAR data to produce a distinct data that has its own data frames, each containing information from each sensor.
Examiner cannot concur. See Para. [0026], Ln. 18-21, Para. [0028] of Chang, a LIDAR sensor and an image sensor are calibrated with each other via calibration information to provide a mapping/correspondence LIDAR data representation and image data representation, wherein distance values of LIDAR data are mapped/corresponding to pixels of image data, generating a scene map of different frames having pixels with distance values in accordance with the mapping/correspondence.
With respect to claims 34, 35, 37, the Applicant argues the subject matter is not taught by making similar assertion that Stout is not concerned with different imaging modalities and thus does not teach “visual similarity” as mentioned with respect to claim 28 above. Thus, such assertion is rebutted with similar reason provided above.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 28, 31-32, 34-35, 37-43, 46-47, 49-55, and 57-62 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 15087086 in view of Stout (US Pat. 9098754 B1).
This is a provisional nonstatutory double patenting rejection.

Instant - 17334292
Copending - 15087186
Claim 28 - a system, comprising: 
a. a LIDAR sensor mounted on a vehicle, including:
i. a transmitter configured to emit light pulses toward a scene, 
ii. a receiver configured to detect reflected light pulses from the scene, the LIDAR sensor configured to generate in response to the reflected light pulses a LIDAR scene representation including LIDAR data conveying a plurality of distance values, 

A system for use on a host vehicle, the system comprising: 
a. a LIDAR apparatus, including: 
i. at least one transmitter configured to emit light pulses toward a scene in which resides at target object, 
ii. at least one receiver configured to detect light pulses reflected from the target object and output LIDAR data conveying distance values to the target object,
b. an image sensor mounted on the vehicle to generate an image representation including image data conveying a plurality of pixels, 
b. an image capturing device to generate image data of the scene, the image data conveying a plurality of pixels, 


c. a computer system receiving the LIDAR data and the image data and configured for:
i. fusing the LIDAR scene representation and the image scene representation to produce fused data providing a 3D scene map, the fusing including associating the distance values of the LIDAR data to the pixels of the image data,
 c. a data processing device receiving at an input the LIDAR data and the image data and configured for:  
        i. fusing the LIDAR data and the 
image data to produce fused data 
providing a 3D map of the scene, the 
fusing including associating 
distance values from the LIDAR data 
to pixels of the image data, 

ii. for first pixels in the image data for which no distance values are available in the LIDAR data estimating distance values at least in part on a basis of distance values in the LIDAR data available for second pixels in the image data that are visually similar to the first pixel, 


iii. determining a proximity of a target object within the scene to the vehicle, and

         ii. determining at least in part 
on a basis of the fused data a 
proximity of the target object to the 
host vehicle

iv. controlling an energy level of light pulses emitted by the transmitter, wherein the energy level is one of at least two available non-zero energy levels and wherein the energy level of light pulses emitted by the transmitter is based at least in part on the determined proximity of the target object to the vehicle.
         iii. controlling an energy level, 
of each light pulse emitted by the 
transmitter, wherein the energy level 
is one of at least two available non-
zero energy levels and wherein, the 
energy level of each light pulse 
emitted by the transmitter is based at 
least in part on the determined 
proximity of the target object to the 
host vehicle.
Claim 31 - the controlling of the energy level including decreasing an energy level with an increasing proximity of the target object to the vehicle.
Claim 39 - the controlling of the energy level including decreasing an energy level with an increasing proximity of the target object to the host vehicle.
Claim 32 - the controlling of the energy level including increasing the energy level with a decreasing proximity of the target object to the vehicle.
Claim 40 - the controlling of the energy level including increasing the energy level with a decreasing proximity of the target object to the host vehicle.
Claim 39 - the object detection process includes classifying the target object in an object category selected among a plurality of object categories.
 the processing of the image data further includes classifying the target object in an object category selected among a plurality of object categories.
the plurality of object categories includes an object category associated with static objects.
Claim 48 -  the plurality of object categories includes an object category associated with static objects.
Claim 41 - the plurality of object categories includes an object category associated with moving objects.
Claim 49 - the plurality of object categories includes an object category associated with moving objects.
Claim 42 - the plurality of object categories includes a suspicious object category and a non-suspicious object category, the computer system classifying a target object in the non-suspicious objects category when a size of the target object is such that the vehicle can ride over the target object safely.
Claim 50 - the plurality of object categories includes a suspicious object category and a non-suspicious object category, computer system classifying a target object in the non-suspicious objects category when a size of the target object is such that the vehicle can ride over the target object safely.
Claim 59 - the fusing including associating each pixel in a frame of image data with a distance value.
Claim 1 - c. a data processing device receiving at an input the LIDAR data and the image data and configured for:  
        i. fusing the LIDAR data and the 
image data to produce fused data 
providing a 3D map of the scene, the 
fusing including associating 
distance values from the LIDAR data 
to pixels of the image data, 



ii. for first pixels in the image data for which no distance values are available in the LIDAR data estimating distance values at least in part on a basis of distance values in the LIDAR data available for second pixels in the image data that are visually similar to the first pixel,  while the claims in the copending Application claim 1 does not. 
However, Stout teaches ii. for first pixels in the image data for which no distance values are available in the LIDAR data estimating distance values at least in part on a basis of distance values in the LIDAR data available for second pixels in the image data that are visually similar to the first pixel (Stout; Abstract, Col. 14, Ln. 27-50. Distance values for first pixel, which lacks distance values, are determined in accordance with distance values in LIDAR data available for second pixels nearby that are similar to the first pixels.).
Therefore, it would have been obvious to a person with ordinary skill in the pertinent before the effective filing date of the claimed invention to modify the range mapping system of claim 1 of the copending Application to adapt a range data mapping approach, by incorporating Stout’s teaching wherein average distance values are processed to estimate distance values for particular image pixel positions, for the motivation to perform object detection and identification for the safe operation of autonomous vehicle (Stout; Background.).

Regarding claim 34, Stout of modified claim 1 further teaches the computer system is configured to segment the image data into a plurality of segments (Stout; Col. 4, Ln. 58 to Col. 5, Ln. 2. A computer device is used to perform segmentation to provide different object segments.).
Therefore, it would have been obvious to a person with ordinary skill in the pertinent before the effective filing date of the claimed invention to modify the range mapping system of modified claim 1 to adapt an range data mapping approach, by incorporating Stout’s teaching wherein segmentation is performed on images to provide different object segments, for the motivation to perform object detection and identification for the safe operation of autonomous vehicle (Stout; Background.).

the computer system is configured to define segments in the image data based at least in part on visual similarity of pixels in a segment (Stout; Col. 4, Ln. 58 to Col. 5, Ln. 2, Col. 16, Ln. 13-23. A computer device is used to perform segmentation to provide different object segments, wherein different object portions/segments are determined from an image based on pixels with visual similarity.).
Therefore, it would have been obvious to a person with ordinary skill in the pertinent before the effective filing date of the claimed invention to modify the range mapping system of modified claim 1 to adapt an range data mapping approach, by incorporating Stout’s teaching wherein segmentation is performed on images to provide different object segments, for the motivation to perform object detection and identification for the safe operation of autonomous vehicle (Stout; Background.).

Regarding claim 37, Stout of modified claim 1 further teaches the computer system identifies three or more distance values in the LIDAR data associated with pixels in the particular segment and estimates on the basis of the plurality of distance values by using a plane equation, distance values for other pixels in the particular segment for which no distance values are available in the LIDAR data (Stout; Col. 4, Ln. 48-57, Col. 13, Ln. 29-49, Col. 14, Ln. 21-35. Pixels, included in one portion of an object and having range/distance values in LIDAR data, is used to estimate distance values of the other pixels, included in the portion of the object, in LIDAR data using equation of averaging of pixels in the same plane.).
Therefore, it would have been obvious to a person with ordinary skill in the pertinent before the effective filing date of the claimed invention to modify the range mapping system of modified claim 1 to adapt an range data mapping approach, by incorporating Stout’s teaching wherein average distance values are processed to estimate distance values for particular image pixel positions, for the motivation to perform object detection and identification for the safe operation of autonomous vehicle (Stout; Background.).

Regarding claim 38, Stout of modified claim 1 further teaches the computer system is configured to perform an object detection process in  the image data to identify a target object in the image scene representation (Stout; Col. 4, Ln. 58 to Col. 5, Ln. 2, Col. 16, Ln. 13-23. A computer device is used to perform segmentation to provide different object segments, wherein different object portions/segments are detected to find target objects from an image representation.).
Therefore, it would have been obvious to a person with ordinary skill in the pertinent before the effective filing date of the claimed invention to modify the range mapping system of modified claim 1 to adapt an range data mapping approach, by incorporating Stout’s teaching wherein segmentation is performed on images to identify different target objects, for the motivation to perform object detection and identification for the safe operation of autonomous vehicle (Stout; Background.).

Regarding claim 57, Stout of modified claim 1 further teaches the segment includes pixels having similar colors (Stout; Col. 4, Ln. 58 to Col. 5, Ln. 2. A computer device is used to perform segmentation to provide different object segments, wherein an object segment includes similar pixels.).

Regarding claim 58, Stout of modified claim 1 further teaches the computer system is configured for deriving driving directions for the vehicle from the 3D scene map and output the driving directions to a controller controlling the operation of the vehicle (Stout; Col. 4, Ln. 58-66, Col. 9, Ln. 5-13, Col. 11, Ln. 36-48, Col. 18, Ln. 66 to Col. 19, Ln. 8. A computing device is used to determine driving direction/path for a vehicle from a range image and virtual map, indicative of 3D information, and a control system is used to control the operation of a vehicle in accordance with the range image and/or virtual map.).
Therefore, it would have been obvious to a person with ordinary skill in the pertinent before the effective filing date of the claimed invention to modify the range mapping system of modified claim 1 to adapt an approach of vehicle control, by incorporating Stout’s teaching wherein vehicle control is perform by a control system using 3D information from a range image and/or virtual map, for the motivation to perform object detection and identification for the safe operation of autonomous vehicle (Stout; Background.).



Claims 29 and 44 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 15087086 in view of Stout (US Pat. 9098754 B1), and further in view of Chang (US Pub. 20160104289 A1).

Regarding claim 29, modified claim 1 of the copending Application teach the LIDAR sensor and the image sensor (See remarks regarding claim 1 above.).
But modified claim 1 of the copending Application does not specifically teach the LIDAR sensor and the image sensor are calibrated one respective to the other to provide a mapping between the LIDAR scene representation and the image scene representation wherein distance values of the LIDAR data are mapped to corresponding pixels of the image data, wherein the fused data providing the 3D scene map includes a plurality of data frames, each data frame including pixels associated with distance measurements according to the mapping.
However, Chang teaches  the LIDAR sensor and the image sensor are calibrated one respective to the other to provide a mapping between the LIDAR scene representation and the image scene representation wherein distance values of the LIDAR data are mapped to corresponding pixels of the image data, wherein the fused data providing the 3D scene map includes a plurality of data frames, each data frame including pixels associated with distance measurements according to the mapping (Chang; Para. [0026], Ln. 18-21, Para. [0028]. A LIDAR sensor and an image sensor are calibrated with each other via calibration information to provide a mapping/correspondence LIDAR data representation and image data representation, wherein distance values of LIDAR data are mapped/corresponding to pixels of image data, generating a scene map of different frames having pixels with distance values in accordance with the mapping/correspondence.).
Therefore, it would have been obvious to a person with ordinary skill in the pertinent before the effective filing date of the claimed invention to modify the range mapping system of claim 1 of the  (Chang; Para. [0001].).

Claim 44 is directed to an automated method, comprising a sequence of processing steps corresponding to the same as claimed in claim 29, and is non-patentable over the prior art for the same reason as previously indicated.

Claims 28-29, 31-32, 34-35, 37-44, 46-47, 49-55, and 57-62 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 17107284 in view of Stout (US Pat. 9098754 B1) and Chang (US Pub. 20160104289 A1), and further in view of Weimer (US Pat. 8736818 B2).

Instant - 17334292
Copending - 17107284
Claim 28 - a system, comprising: 
a. a LIDAR sensor mounted on a vehicle, including:
i. a transmitter configured to emit light pulses toward a scene, 
ii. a receiver configured to detect reflected light pulses from the scene, the LIDAR sensor configured to generate in response to the reflected light pulses a LIDAR scene representation including LIDAR data conveying a plurality of distance values, 

Claim 28 -  A system comprising: 
a. a LIDAR apparatus, including: 
i. a transmitter configured to emit light pulses toward a scene including one or target objects, 
ii. a receiver configured to detect reflected light pulses from the one or more target objects in the scene, the LIDAR sensor configured to generate in response to the reflected light pulses a LIDAR scene representation including LIDAR data conveying a plurality of distance values,
b. an image sensor mounted on the vehicle to generate an image representation including image data conveying a plurality of pixels, 
b. an image sensor mounted on the vehicle to generate an image scene representation including image data conveying a plurality of pixels, 
c. the LIDAR sensor and the image sensor being calibrated one respective to the other to provide a mapping between the LIDAR scene representation and the image scene representation wherein distance values of the LIDAR data are mapped to corresponding pixels of the image data,

c. a computer system receiving the LIDAR data and the image data and configured for:
i. fusing the LIDAR scene representation and the image scene representation to produce fused data providing a 3D scene map, the fusing including associating the distance values of the LIDAR data to the pixels of the image data,
 d. a computer system receiving the LIDAR data and the image data and configured for : 
i. fusing the LIDAR scene representation and the image scene representation into a 3D scene map having a succession of frames, including:  
           1. for a current frame of the 3D scene map associating first distance values from a current frame of the LIDAR data to respective first pixels in a current frame of the image data, according to the mapping,
2. deriving distance measurements conveyed in a previous frame of the LIDAR data and associating the derived distance measurements with second pixels of in the current frame of the image data,
ii. processing the 3D scene map to identify the one or more target objects in the scene, to derive driving directions and toprovide the driving directions to a controller controlling an operation of the vehicle.


ii. for first pixels in the image data for which no distance values are available in the LIDAR data estimating distance values at least in part on a basis of distance values in the LIDAR data available for second pixels in the image data that are visually similar to the first pixel, 


iii. determining a proximity of a target object within the scene to the vehicle, and

iv. controlling an energy level of light pulses emitted by the transmitter, wherein the energy level is one of at least two available non-zero energy levels and wherein the energy level of light pulses emitted by the transmitter is based at least in part on the determined proximity of the target object to the vehicle.

Claim 39 - the object detection process includes classifying the target object in an object category selected among a plurality of object categories.
 the processing of the 3D scene map to identify the one or more target objects includes classifying the one or more target objects in at least one object category among a plurality of object categories.
the plurality of object categories includes an object category associated with static objects.
Claim 39 -  the plurality of object categories includes an object category associated with static objects.
Claim 41 - the plurality of object categories includes an object category associated with moving objects.
Claim 40 - the plurality of object categories includes an object category associated with moving objects.
Claim 42 - the plurality of object categories includes a suspicious object category and a non-suspicious object category, the computer system classifying a target object in the non-suspicious objects category when a size of the target object is such that the vehicle can ride over the target object safely.
Claim 41 - the plurality of object categories includes a suspicious object category and a non-suspicious object category, the computer system classifying the one or more target objects in the non-suspicious objects category when a size of the one or more target objects is such that a moving vehicle on which the system is placed can ride over the one or more targets object safely.
Claim 59 - the fusing including associating each pixel in a frame of image data with a distance value.
Claim 1 - i. fusing the LIDAR scene representation and the image scene representation into a 3D scene map having a succession of frames, including:  
           1. for a current frame of the 3D scene map associating first distance values from a current frame of the LIDAR data to respective first pixels in a current frame of the image data, according to the mapping, 



Although the conflicting claims are not identical, they are not patentably distinct from each other, because claim 28 of the instant application differs from claim 28 of Application 17107284 in that the instant application additionally recite the step of ii. for first pixels in the image data for which no distance values are available in the LIDAR data estimating distance values at least in part on a basis of distance values in the LIDAR data available for second pixels in the image data that are visually similar to the first pixel while the claims in the copending Application claim 1 does not. 
However, Stout teaches ii. for first pixels in the image data for which no distance values are available in the LIDAR data estimating distance values at least in part on a basis of distance values in the LIDAR data available for second pixels in the image data that are visually similar to the first pixel (Stout; Abstract, Col. 14, Ln. 27-50. Distance values for first pixel, which lacks distance values, are determined in accordance with distance values in LIDAR data available for second pixels nearby that are similar to the first pixels.).
Therefore, it would have been obvious to a person with ordinary skill in the pertinent before the effective filing date of the claimed invention to modify the range mapping system of claim 28 of the copending Application to adapt a range data mapping approach, by incorporating Stout’s teaching wherein average distance values are processed to estimate distance values for particular image pixel positions, for the motivation to perform object detection and identification for the safe operation of autonomous vehicle (Stout; Background.).
But modified claim 28 does not specifically teach iii. determining a proximity of a target object within the scene to the vehicle.
However, Chang teaches iii. determining a proximity of a target object within the scene to the vehicle (Chang; Fig. 3, Para. [0018, 33]. A proximity/range (depth) is determined for corresponding object point in a scene of a vehicle.).
Therefore, it would have been obvious to a person with ordinary skill in the pertinent before the effective filing date of the claimed invention to modify the range mapping system of claim 1 of the copending Application to adapt an image processing approach, by incorporating Chang’s teaching  (Chang; Para. [0001].).
But modified claim 28 does not specifically teach iv. controlling an energy level of light pulses emitted by the transmitter, wherein the energy level is one of at least two available non-zero energy levels and wherein the energy level of light pulses emitted by the transmitter is based at least in part on the determined proximity of the target object to the vehicle.
However, Weimer iv. controlling an energy level of light pulses emitted by the transmitter, wherein the energy level is one of at least two available non-zero energy levels and wherein the energy level of light pulses emitted by the transmitter is based at least in part on the determined proximity of the target object to the vehicle (Weimer; Fig. 4, Col. 4, Ln. 30-39, Col. 13, Ln. 17-29. Depending on the distance to a scene/object, the illumination pulse (or patterns) from a LIDAR transmitter is controller/adjusted, at least between two different levels, for compensating for the effect related to the distance.).
Therefore, it would have been obvious to a person with ordinary skill in the pertinent before the effective filing date of the claimed invention to further modify the range mapping system of claim 28 of the copending Application to adapt a light transmitting approach, by incorporating Weimer’s teaching wherein light directing circuits, lens systems, and illumination pattern control are employed for transmitting component of a LIDAR system, for the motivation to provide adaptive illumination in electronically steered flash LIDAR systems (Weimer; Abstract, Field.).

Regarding claim 29, modified claim 28 further teaches the LIDAR sensor and the image sensor are calibrated one respective to the other to provide a mapping between the LIDAR scene representation and the image scene representation wherein distance values of the LIDAR data are mapped to corresponding pixels of the image data, wherein the fused data providing the 3D scene map includes a plurality of data frames, each data frame including pixels associated with distance measurements according to the mapping (Chang; Para. [0026], Ln. 18-21, Para. [0028]. A LIDAR sensor and an image sensor are calibrated with each other via calibration information to provide a mapping/correspondence LIDAR data representation and image data representation, wherein distance values of LIDAR data are mapped/corresponding to pixels of image data, generating a scene map of different frames having pixels with distance values in accordance with the mapping/correspondence.).

Regarding claim 31, modified claim 28 further teaches the controlling of the energy level including decreasing an energy level with an increasing proximity of the target object to the vehicle (Weimer; Fig. 4, Col. 4, Ln. 30-39, Col. 13, Ln. 17-29. Depending on the distance to a scene/object, the illumination pulse (or patterns) from a LIDAR transmitter is controller/adjusted, at least between two different levels, for compensating for the effect related to the distance. For compensating the effect of reflected light due to the distance to an object, the level of illumination light/pulse is set to be lower for a foreground object of increasing proximity.)..

Regarding claim 32, modified claim 28 further teaches the controlling of the energy level including increasing the energy level with a decreasing proximity of the target object to the vehicle (Weimer; Fig. 4, Col. 4, Ln. 30-39, Col. 13, Ln. 17-29. Depending on the distance to a scene/object, the illumination pulse (or patterns) from a LIDAR transmitter is controller/adjusted, at least between two different levels, for compensating for the effect related to the distance. For compensating the effect of reflected light due to the distance to an object, the level of illumination light/pulse is set to be higher for a background object of decreasing proximity.).

Regarding claim 34, modified claim 28 further teaches the computer system is configured to segment the image data into a plurality of segments (Stout; Col. 4, Ln. 58 to Col. 5, Ln. 2. A computer device is used to perform segmentation to provide different object segments.).
Therefore, it would have been obvious to a person with ordinary skill in the pertinent before the effective filing date of the claimed invention to modify the range mapping system of Chang to adapt an range data mapping approach, by incorporating Stout’s teaching wherein segmentation is performed on images to provide different object segments, for the motivation to perform object detection and identification for the safe operation of autonomous vehicle (Stout; Background.).

the computer system is configured to define segments in the image data based at least in part on visual similarity of pixels in a segment (Stout; Col. 4, Ln. 58 to Col. 5, Ln. 2, Col. 16, Ln. 13-23. A computer device is used to perform segmentation to provide different object segments, wherein different object portions/segments are determined from an image based on pixels with visual similarity.).
Therefore, it would have been obvious to a person with ordinary skill in the pertinent before the effective filing date of the claimed invention to modify the range mapping system of Chang to adapt an range data mapping approach, by incorporating Stout’s teaching wherein segmentation is performed on images to provide different object segments, for the motivation to perform object detection and identification for the safe operation of autonomous vehicle (Stout; Background.).

Regarding claim 37, modified claim 28 further teaches the computer system identifies three or more distance values in the LIDAR data associated with pixels in the particular segment and estimates on the basis of the plurality of distance values by using a plane equation, distance values for other pixels in the particular segment for which no distance values are available in the LIDAR data (Stout; Col. 4, Ln. 48-57, Col. 13, Ln. 29-49, Col. 14, Ln. 21-35. Pixels, included in one portion of an object and having range/distance values in LIDAR data, is used to estimate distance values of the other pixels, included in the portion of the object, in LIDAR data using equation of averaging of pixels in the same plane.).
Therefore, it would have been obvious to a person with ordinary skill in the pertinent before the effective filing date of the claimed invention to modify the range mapping system of Chang to adapt an range data mapping approach, by incorporating Stout’s teaching wherein average distance values are processed to estimate distance values for particular image pixel positions, for the motivation to perform object detection and identification for the safe operation of autonomous vehicle (Stout; Background.).

Regarding claim 38, modified claim 28 further teaches the computer system is configured to perform an object detection process in  the image data to identify a target object in the image scene representation (Stout; Col. 4, Ln. 58 to Col. 5, Ln. 2, Col. 16, Ln. 13-23. A computer device is used to perform segmentation to provide different object segments, wherein different object portions/segments are detected to find target objects from an image representation.).
Therefore, it would have been obvious to a person with ordinary skill in the pertinent before the effective filing date of the claimed invention to modify the range mapping system of Chang to adapt an range data mapping approach, by incorporating Stout’s teaching wherein segmentation is performed on images to identify different target objects, for the motivation to perform object detection and identification for the safe operation of autonomous vehicle (Stout; Background.).

Regarding claim 57, modified claim 28 further teaches the segment includes pixels having similar colors (Stout; Col. 4, Ln. 58 to Col. 5, Ln. 2. A computer device is used to perform segmentation to provide different object segments, wherein an object segment includes similar pixels.).

Regarding claim 58, modified claim 28 further teaches the computer system is configured for deriving driving directions for the vehicle from the 3D scene map and output the driving directions to a controller controlling the operation of the vehicle (Stout; Col. 4, Ln. 58-66, Col. 9, Ln. 5-13, Col. 11, Ln. 36-48, Col. 18, Ln. 66 to Col. 19, Ln. 8. A computing device is used to determine driving direction/path for a vehicle from a range image and virtual map, indicative of 3D information, and a control system is used to control the operation of a vehicle in accordance with the range image and/or virtual map.).
Therefore, it would have been obvious to a person with ordinary skill in the pertinent before the effective filing date of the claimed invention to modify the range mapping system of Chang to adapt an approach of vehicle control, by incorporating Stout’s teaching wherein vehicle control is perform by a control system using 3D information from a range image and/or virtual map, for the motivation to perform object detection and identification for the safe operation of autonomous vehicle (Stout; Background.).

Regarding claim 59, modified claim 28 further teaches the fusing including associating each pixel in a frame of image data with a distance value (Chang; Fig. 3, Para. [Para. 26-28, 30]. LIDAR representation and image representation are fused to generate a scene map having pixels associated with corresponding distances of LIDAR data.).

Claims 43-44, 46-47, 49-52, 60-62 are directed to an automated method, comprising a sequence of processing steps corresponding to the same as claimed in claims 28-29, 31-32, 34-35, 37-38, 57-59, and are non-patentable over the prior art for the same reason as previously indicated.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 28-29, 31-32, 34-35, 37-38, 43-44, 46-47, 49-52, and 57-62 are rejected under 35 U.S.C. 103 as being unpatentable over Chang (US Pub. 20160104289 A1) in view of Stout (US Pat. 9098754 B1), and further in view of Weimer (US Pat. 8736818 B2).

Regarding claim 28, Chang discloses a system, comprising (Chang; Fig. 2, 3, Para. [0016]. A range mapping system is used.): 
a. a LIDAR sensor mounted on a vehicle, including (Chang; Fig. 2, 3, Para. [0014, 16]. A range mapping system includes a LIDAR sensor mounted on a vehicle.): 
i. a transmitter configured to emit light pulses toward a scene (Chang; Fig. 2, Para. [0018]. A LIDAR sensor includes a transmitter/laser used to emit light beams to a scene.), 
ii. a receiver configured to detect reflected light pulses from the scene, the LIDAR sensor configured to generate in response to the reflected light pulses a LIDAR scene representation including LIDAR data conveying a plurality of distance values (Chang; Fig. 2, Para. [0018]. A LIDAR sensor includes a receiver/detector used to detect reflected light beams from objects, wherein LIDAR point cloud representation with distances to corresponding objects is generated in response to the reflected light beams.), 
b. an image sensor mounted on the vehicle to generate an image representation including image data conveying a plurality of pixels (Chang; Para. [0016, 17]. A range mapping system includes an image sensor mounted on a vehicle used to generate image representation including image data of pixles.), 
c. a computer system receiving the LIDAR data and the image data and configured for (Chang; Para. [0020-22]. A computer system is used to receive LIDAR data and image data for further processing.): 
i. fusing the LIDAR scene representation and the image scene representation to produce fused data providing a 3D scene map, the fusing including associating the distance values of the LIDAR data to the pixels of the image data (Chang; Fig. 3, Para. [Para. 26-28, 30]. LIDAR representation and image representation are fused to generate a scene map having pixels associated with corresponding distances of LIDAR data.),
ii. for first pixels in the image data for which no distance values are available in the LIDAR data estimating distance values at least in part on a basis of distance values in the LIDAR data available (Chang; Fig. 3, Para. [0030, 31]. Distance values for first pixels (in projected 2D coordinates), exact distance values of which are not available, are determined in accordance with distance values nearby in the LIDAR data.), 
iii. determining a proximity of a target object within the scene to the vehicle (Chang; Fig. 3, Para. [0018, 33]. A proximity/range (depth) is determined for corresponding object point in a scene of a vehicle.).
But Chang does not specifically disclose ii. for first pixels in the image data for which no distance values are available in the LIDAR data estimating distance values at least in part on a basis of distance values in the LIDAR data available for second pixels in the image data that are visually similar to the first pixel.
However, Stout teaches ii. for first pixels in the image data for which no distance values are available in the LIDAR data estimating distance values at least in part on a basis of distance values in the LIDAR data available for second pixels in the image data that are visually similar to the first pixel (Stout; Abstract, Col. 14, Ln. 27-50. Distance values for first pixel, which lacks distance values, are determined in accordance with distance values in LIDAR data available for second pixels nearby that are similar to the first pixels.).
Therefore, it would have been obvious to a person with ordinary skill in the pertinent before the effective filing date of the claimed invention to modify the range mapping system of Chang to adapt an range data mapping approach, by incorporating Stout’s teaching wherein average distance values are processed to estimate distance values for particular image pixel positions, for the motivation to perform object detection and identification for the safe operation of autonomous vehicle (Stout; Background.).
But modified Chang does not specifically teach iv. controlling an energy level of light pulses emitted by the transmitter, wherein the energy level is one of at least two available non-zero energy levels and wherein the energy level of light pulses emitted by the transmitter is based at least in part on the determined proximity of the target object to the vehicle.
However, Weimer iv. controlling an energy level of light pulses emitted by the transmitter, wherein the energy level is one of at least two available non-zero energy levels and wherein the energy level of light pulses emitted by the transmitter is based at least in part on the determined proximity of the target object to the vehicle (Weimer; Fig. 4, Col. 4, Ln. 30-39, Col. 13, Ln. 17-29. Depending on the distance to a scene/object, the illumination pulse (or patterns) from a LIDAR transmitter is controller/adjusted, at least between two different levels, for compensating for the effect related to the distance.).
Therefore, it would have been obvious to a person with ordinary skill in the pertinent before the effective filing date of the claimed invention to further modify the range mapping system of modified Chang to adapt a light transmitting approach, by incorporating Weimer’s teaching wherein light directing circuits, lens systems, and illumination pattern control are employed for transmitting component of a LIDAR system, for the motivation to provide adaptive illumination in electronically steered flash LIDAR systems (Weimer; Abstract, Field.).

Regarding claim 29, modified Chang teaches the LIDAR sensor and the image sensor are calibrated one respective to the other to provide a mapping between the LIDAR scene representation and the image scene representation wherein distance values of the LIDAR data are mapped to corresponding pixels of the image data, wherein the fused data providing the 3D scene map includes a plurality of data frames, each data frame including pixels associated with distance measurements according to the mapping (Chang; Para. [0026], Ln. 18-21, Para. [0028]. A LIDAR sensor and an image sensor are calibrated with each other via calibration information to provide a mapping/correspondence LIDAR data representation and image data representation, wherein distance values of LIDAR data are mapped/corresponding to pixels of image data, generating a scene map of different frames having pixels with distance values in accordance with the mapping/correspondence.).

Regarding claim 31, modified Chang further teaches the controlling of the energy level including decreasing an energy level with an increasing proximity of the target object to the vehicle (Weimer; Fig. 4, Col. 4, Ln. 30-39, Col. 13, Ln. 17-29. Depending on the distance to a scene/object, the illumination pulse (or patterns) from a LIDAR transmitter is controller/adjusted, at least between two different levels, for compensating for the effect related to the distance. For compensating the effect of reflected light due to the distance to an object, the level of illumination light/pulse is set to be lower for a foreground object of increasing proximity.)..

Regarding claim 32, modified Chang further teaches the controlling of the energy level including increasing the energy level with a decreasing proximity of the target object to the vehicle (Weimer; Fig. 4, Col. 4, Ln. 30-39, Col. 13, Ln. 17-29. Depending on the distance to a scene/object, the illumination pulse (or patterns) from a LIDAR transmitter is controller/adjusted, at least between two different levels, for compensating for the effect related to the distance. For compensating the effect of reflected light due to the distance to an object, the level of illumination light/pulse is set to be higher for a background object of decreasing proximity.).

Regarding claim 34, Stout of modified Chang further teaches the computer system is configured to segment the image data into a plurality of segments (Stout; Col. 4, Ln. 58 to Col. 5, Ln. 2. A computer device is used to perform segmentation to provide different object segments.).
Therefore, it would have been obvious to a person with ordinary skill in the pertinent before the effective filing date of the claimed invention to modify the range mapping system of Chang to adapt an range data mapping approach, by incorporating Stout’s teaching wherein segmentation is performed on images to provide different object segments, for the motivation to perform object detection and identification for the safe operation of autonomous vehicle (Stout; Background.).

Regarding claim 35, Stout of modified Chang further teaches the computer system is configured to define segments in the image data based at least in part on visual similarity of pixels in a segment (Stout; Col. 4, Ln. 58 to Col. 5, Ln. 2, Col. 16, Ln. 13-23. A computer device is used to perform segmentation to provide different object segments, wherein different object portions/segments are determined from an image based on pixels with visual similarity.).
Therefore, it would have been obvious to a person with ordinary skill in the pertinent before the effective filing date of the claimed invention to modify the range mapping system of Chang to adapt an range data mapping approach, by incorporating Stout’s teaching wherein segmentation is performed on images to provide different object segments, for the motivation to perform object detection and identification for the safe operation of autonomous vehicle (Stout; Background.).

Regarding claim 37, Stout of modified Chang further teaches the computer system identifies three or more distance values in the LIDAR data associated with pixels in the particular segment and estimates on the basis of the plurality of distance values by using a plane equation, distance values for other pixels in the particular segment for which no distance values are available in the LIDAR data (Stout; Col. 4, Ln. 48-57, Col. 13, Ln. 29-49, Col. 14, Ln. 21-35. Pixels, included in one portion of an object and having range/distance values in LIDAR data, is used to estimate distance values of the other pixels, included in the portion of the object, in LIDAR data using equation of averaging of pixels in the same plane.).
Therefore, it would have been obvious to a person with ordinary skill in the pertinent before the effective filing date of the claimed invention to modify the range mapping system of Chang to adapt an range data mapping approach, by incorporating Stout’s teaching wherein average distance values are processed to estimate distance values for particular image pixel positions, for the motivation to perform object detection and identification for the safe operation of autonomous vehicle (Stout; Background.).

Regarding claim 38, Stout of modified Chang further teaches the computer system is configured to perform an object detection process in  the image data to identify a target object in the image scene representation (Stout; Col. 4, Ln. 58 to Col. 5, Ln. 2, Col. 16, Ln. 13-23. A computer device is used to perform segmentation to provide different object segments, wherein different object portions/segments are detected to find target objects from an image representation.).
Therefore, it would have been obvious to a person with ordinary skill in the pertinent before the effective filing date of the claimed invention to modify the range mapping system of Chang to adapt an range data mapping approach, by incorporating Stout’s teaching wherein segmentation is performed on images to identify different target objects, for the motivation to perform object detection and identification for the safe operation of autonomous vehicle (Stout; Background.).

the segment includes pixels having similar colors (Stout; Col. 4, Ln. 58 to Col. 5, Ln. 2. A computer device is used to perform segmentation to provide different object segments, wherein an object segment includes similar pixels.).

Regarding claim 58, Stout of modified Chang further teaches the computer system is configured for deriving driving directions for the vehicle from the 3D scene map and output the driving directions to a controller controlling the operation of the vehicle (Stout; Col. 4, Ln. 58-66, Col. 9, Ln. 5-13, Col. 11, Ln. 36-48, Col. 18, Ln. 66 to Col. 19, Ln. 8. A computing device is used to determine driving direction/path for a vehicle from a range image and virtual map, indicative of 3D information, and a control system is used to control the operation of a vehicle in accordance with the range image and/or virtual map.).
Therefore, it would have been obvious to a person with ordinary skill in the pertinent before the effective filing date of the claimed invention to modify the range mapping system of Chang to adapt an approach of vehicle control, by incorporating Stout’s teaching wherein vehicle control is perform by a control system using 3D information from a range image and/or virtual map, for the motivation to perform object detection and identification for the safe operation of autonomous vehicle (Stout; Background.).

Regarding claim 59, modified Chang further teaches the fusing including associating each pixel in a frame of image data with a distance value (Chang; Fig. 3, Para. [Para. 26-28, 30]. LIDAR representation and image representation are fused to generate a scene map having pixels associated with corresponding distances of LIDAR data.).

Claims 43-44, 46-47, 49-52, 60-62 are directed to an automated method, comprising a sequence of processing steps corresponding to the same as claimed in claims 28-29, 31-32, 34-35, 37-38, 57-59, and are non-patentable over the prior art for the same reason as previously indicated.

Claims 39-42 and 53-55 are rejected under 35 U.S.C. 103 as being unpatentable over Chang (US Pub. 20160104289 A1) in view of Stout (US Pat. 9098754 B1) and Weimer (US Pat. 8736818 B2), as applied to claim 38 above, and further in view of Ferguson (US Pat. 9164511 B1).

Regarding claim 39, modified Chang teaches the object detection process (See remarks regarding claim 38 above.).
But it does not specifically teach the object detection process includes classifying the target object in an object category selected among a plurality of object categories.
However, Ferguson teaches the object detection process includes classifying the target object in an object category selected among a plurality of object categories (Ferguson; Col. 17, Ln. 41-67. A computing device is used to process images to determine objects in a scene, wherein an object is classified in a category among different categories.).
Therefore, it would have been obvious to a person with ordinary skill in the pertinent before the effective filing date of the claimed invention to modify the range mapping system of Chang to adapt an object detection process, by incorporating Ferguson’s teaching wherein categories associated with detected objects are determined, e.g. stationary or moving, for the motivation to determine a control strategy for an autonomous vehicle based on portions of images (Ferguson; Abstract.).

Regarding claim 40, Ferguson of modified Chang further teaches the plurality of object categories includes an object category associated with static objects (Ferguson; Col. 17, Ln. 41-67. A computing device is used to process images to determine objects in a scene, wherein an object is classified in a category among different categories, including a category associated stationary objects.).

Regarding claim 41, Ferguson of modified Chang further teaches the plurality of object categories includes an object category associated with moving objects (Ferguson; Col. 17, Ln. 41-67. A computing device is used to process images to determine objects in a scene, wherein an object is classified in a category among different categories, including a category associated moving objects.).

 the plurality of object categories includes a suspicious object category and a non-suspicious object category, the computer system classifying a target object in the non-suspicious objects category when a size of the target object is such that the vehicle can ride over the target object safely (Ferguson; Col. 2, Ln. 47-58, Col 4, Ln. 27-35, Col. 3, Ln. 1-17. Categories include objects on a safe path as a safe/non-suspicious object category and objects on a non-safe path as a non-safe/suspicious object category when a size of object, e.g. lane/road, associated with a safe/non-suspicious category is for a vehicle traveling over safely.).
Therefore, it would have been obvious to a person with ordinary skill in the pertinent before the effective filing date of the claimed invention to modify the range mapping system of Chang to adapt an object detection process, by incorporating Ferguson’s teaching wherein categories associated with detected objects are determined, e.g. stationary, moving, safe, or non-safe, for the motivation to determine a control strategy for an autonomous vehicle based on portions of images (Ferguson; Abstract.).

Claims 53-55 are directed to an automated method, comprising a sequence of processing steps corresponding to the same as claimed in claims 39-41, and are non-patentable over the prior art for the same reason as previously indicated.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Park (US Pub. 20210406618 A1) teaches using a vehicular system capturing image and LIDAR data.
Xiao (US Pub. 20210370968 A1) teaches a real-time map generation system for autonomous system using LIDA and visual imagers.
Xiao (US Pub. 20210334988 A1) teaches a RGB point cloud based map generation system for autonomous vehicles using range and image sensors.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT KIR whose telephone number is (571)272-6245. The examiner can normally be reached Monday - Friday, 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.